NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with 
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted October 21, 2010*
                                 Decided October 21, 2010

                                           Before

                             FRANK H. EASTERBROOK, Chief Judge

                             JOEL M. FLAUM, Circuit Judge

                             MICHAEL S. KANNE, Circuit Judge

No. 10‐1927

EUGENE ZAHURANCE,                                   Appeal from the United States District 
    Plaintiff‐Appellant,                            Court for the Eastern District of Wisconsin.

       v.
                                                    No. 08‐C‐1104
VALLEY PACKAGING INDUSTRIES,
INC.,                                               William C. Griesbach,
      Defendant‐Appellee.                           Judge.

                                         O R D E R

       Eugene Zahurance sued Valley Packaging Industries, Inc. (VPI), his former
employer, alleging that it discriminated against him in violation of the Americans with
Disabilities Act.  See 42 U.S.C. § 12101 et seq.  The district court granted summary judgment
in favor of VPI.  Zahurance appeals and we affirm the judgment.




       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2)(C). 
No. 10‐1927                                                                                  Page 2

        VPI employed Zahurance as a production worker from 1989 until his termination in
2008.  In 1998 Zahurance suffered injuries to his back in an automobile accident.  The
accident caused neck pain and two permanently herniated disks in his back, and in 2003
Zahurance’s doctor imposed lifting restrictions.  At that time Zahurance gave his supervisor
a physician’s note restricting him to lifting no more than 35 pounds on an occasional basis
and 20 pounds on a regular basis.  

        According to Zahurance, after receiving the physician’s note, VPI tried to
accommodate him by limiting his work with heavy items, but at the same time began
waging a campaign of discrimination against him that included demotion, extended periods
of layoff, and ultimately termination in 2008.  Zahurance began to suspect discrimination
after he pursued an explanation for his termination and was supposedly told that lifting
restrictions were “part of the problem.”  VPI denies any discrimination, justifying
Zahurance’s termination by pointing to his last four annual performance reviews showing
that he struggled to maintain the company’s minimum productivity standard.

        In granting summary judgment to VPI, the district court found that Zahurance failed
to establish a prima facie case of discrimination because he could not show he was disabled
within the meaning of the ADA.  The court concluded that Zahurance’s lifting restrictions
did not substantially limit a major life activity.  The court also determined that Zahurance
could not show that VPI regarded him as having an impairment that substantially limited a
major life activity.

        Zahurance’s strongest argument on appeal is not well developed, but he disputes the
district court’s decision that his lifting restrictions alone did not establish a disability under
the ADA.  It is true the ADA has been amended to expand the definition of “major life
activity” to include lifting.  42 U.S.C.A. § 12102(2)(A).  But the amendments did not become
effective until January 1, 2009—after the events in this case—and they do not apply
retroactively.  See Fredricksen v. United Parcel Service, Co., 581 F.3d 516, 521 n.1 (7th Cir. 2009)
(citing Lytes v. DC Water and Sewer Authority, 572 F.3d 936, 939‐42 (D.C. Cir. 2009)).  Before
the amendments went into effect, lifting restrictions like Zahurance’s were insufficient to
establish a substantial limitation on a major life activity.  See Squibb v. Mem’l Med. Ctr., 497
F.3d 775, 781‐83 (7th Cir. 2007) (25‐ to 30‐pound restriction does not substantially limit
ability to work); Williams v. Excel Foundry & Machine, Inc., 489 F.3d 309, 312 n.2 (7th Cir.
2007) (50‐pound restriction does substantially limit ability to lift).  Indeed, we observed that
“[t]he number of Americans restricted by back problems to light work is legion.  They are
not disabled.”  Mays v. Principi, 301 F.3d 866, 869‐70 (7th Cir. 2002) (expressing doubt that a
10‐pound restriction would establish a disability).  Zahurance cannot point to any evidence
to disturb the district court’s well‐grounded conclusion that he did not establish a prima
facie case of discrimination. 
No. 10‐1927                                                                               Page 3


        Zahurance also asserts that the district judge was biased toward him as a pro se
litigant.  In cursory fashion he suggests that this bias is shown by the court’s grant of
summary judgment (effectively denying his demand for a jury), the court’s suggestion
during the scheduling conference that he seek counsel, and the court’s denial of his motion
to compel discovery of e‐mails that he claimed would reveal a “smoking gun.”  This
argument is baseless.  None of these examples remotely reflects the “high degree of
favoritism or antagonism” that would make “fair judgment impossible.”  Liteky v. United
States, 510 U.S. 540, 555 (1994); United States v. White, 582 F.3d 787, 807 (7th Cir. 2009).  

        Finally Zahurance asserts that the use of local rules in federal court is
unconstitutional because Congress has the sole power to create rules for federal courts.  This
argument is frivolous; district court have the discretion to adopt local rules.  Hollingsworth v.
Perry, 130 S.Ct. 705, 710 (2010).

                                                                                    AFFIRMED.